PER CURIAM.
We have reviewed the briefs and record on appeal and on the basis thereof we are of the opinion that no reversible error has been made to clearly appear. City of Miami v. Thaw, Fla.App.1961, 135 So.2d 902; Citizens Ins. Co. v. Barnes, 1929, 98 Fla. 933, 124 So. 722; Winters v. Sawyer, 1971, 225 Tenn. 113, 463 S.W.2d 705; West Realty Company v. Ennis, 1960, 147 Conn. 602, 164 A.2d 409; City of Aurora v. Meyer, 1967, 38 Ill.2d 131, 230 N.E.2d 200; McQuillin on Municipal Corporations, vol. 7, §§ 24.561-2, pp. 591-603.
Affirmed.
WALDEN, CROSS and MAGER, JJ., concur.